DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.
 
Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 6/28/22 are acknowledged. 
	Previously, Group 1 and the peptide of SEQ ID NO: 1119 were elected.
The elected species is rejected under double patenting but was found to be free of the prior art under 102/103. Claims to the elected species are rejected as set forth below.
Claims 35 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/21.
Applicants state that claims 1-11, 13-16, 34 and 80 read on the elected species.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/21.
Claims 17-33, 36-40 and 42-79 have been cancelled.
Claims 1-11, 13-16, 34 and 80 are being examined.

Priority
This application is a CON of 15/820,127 11/21/2017 PAT 10577405 which is a CON of 15/314,466 11/28/2016 PAT 9856306 which is a 371 of PCT/US2015/033042 05/28/2015 which claims benefit of 62/004,156 05/28/2014.

Claim Objections
Claims 1, 3 and 80 are objected to because of the following informalities:  
37 CFR 1.821(d) states that where the claims discuss a sequence it should be referenced to by the sequence identifier (“SEQ ID NO:”). In the instant case, claims 1 and 80 recite “SEQ. ID. NO.” instead of “SEQ ID NO:”.
As amended, claim 1 recites ‘comprising a terminal carboxylic acid, ;’ at least 2 times. The use of a comma before the semicolon is not necessary.
As amended, claim 3 recites ‘comprising a terminal carboxylic acid, ;’. The use of a comma before the semicolon is not necessary.
Claim 3 recites ‘A peptide product..’. For consistency, claim 3 should recites ‘The peptide product..’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	This rejection is a new rejection necessitated by amendment.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-16, 34 and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. Claim 1 has been amended to recite ‘comprising a terminal carboxylic acid’. All of the dependent claims also encompass this limitation.
Applicants state that support for the amendment is found in SEQ ID NOs: 1117-1122 and 1102-1107. Such sequences refer to a specific length alkyl group with a single carboxylic acid. However, the instant claims are much broader. Claim 1 recites that the terminal carboxylic acid can occur at 4 different positions. Claim 1 and claim 7 for example recite that the group to be modified can be a C1-C30 alkyl group. Section 0771 of the PGPub of the instant application refers to ‘one of the hydroxyl functions to be modified to be a carboxylic acid’. Such statement is not support for the instant claims (for example claim 1 recites that the carboxylic acid can occur at 4 different positions). The instant specification does not use the phrase ‘comprises a terminal carboxylic acid’. There is no indication or reasonable basis to conclude that the instant claims are supported in the specification through express, implicit, or inherent disclosure for at least the reasons discussed above.

Double Patenting
Claims were previously rejected under double patenting based on the application and patent cited below. Since the claims have been amended the rejections are updated to correspond to the instant claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 13-16, 34 and 80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-26 and 28-30 of copending Application No. 16/958,597 (reference application; ‘597’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	597 recites SEQ ID NO: 1119 (claim 24) and pharmaceutical buffers (claim 24b).
	In relation to the instant claims, applicants’ elected species is SEQ ID NO: 1119 and applicants have stated that it reads on claims 1-11, 13-16, 34 and 80. The sequence expressly recites ‘17-carboxyl-heptadecyloxy’ thus meeting the terminal carboxylic acid limitation. 597 teach a composition as in claim 34.

Claims 1-11, 13-16, 34 and 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,065,304 (304). Although the claims at issue are not identical, they are not patentably distinct from each other.
	304 recites SEQ ID NO: 600 and SEQ ID NO: 601 (claim 20). 304 recites compositions (claim 16). Further, 304 shows additional formulas where the x group is attached at position 17 (claims 1 and 11) and suggest aa24 is Gln (claim 15). 304 recites X groups with a carboxyl or dicarboxyl group (claim 6).
	304 does not recite a specific example in the claims that meets all the claim limitations.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 304 based on the specific suggestions and pattern of preference of 304 (see claims 1, 6 and 11). 304 shows additional formulas where the x group is attached at position 17 (claims 1 and 11) and suggest aa24 is Gln (claim 15). 304 recites X groups with a carboxyl or dicarboxyl group (claim 6). Thus one would have been motivated to make such compounds based on the express suggestion. One would have had a reasonable expectation of success since 304 specifically suggests that the X variable can be attached at the 17th position (claim 11) and suggest carboxyl groups (claim 6).
	In relation to claims 1-11 and 13, SEQ ID NO: 600 and SEQ ID NO: 601 read on the peptide portion of the formula and 304 suggest X groups (claims 2 and 6) as claimed.
	In relation to instant claims 1-11 and 13, SEQ ID NO: 601 reads on the peptide portion of such claims.
	In relation to claim 34, 304 recites compositions (claim 16).
	In relation to claims 14-16 and 80, 304 suggests that the X group can be at position 17 (claims 1 and 11) and suggest aa24 is Gln (claim 15).

Response to Arguments – Double Patenting
Due to the amendments to the instant claims and the amendment of 11/29/21 in application 17/349,195 the previous rejection based on application 17/349,195 is withdrawn.
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive with respect to the rejections set forth above. 
Although applicants argue about guidance in MPEP 804, the guidance in such section cited by applicant relates to the situation in which the provisional nonstatutory double patenting rejection is the “only rejection remaining”. In the instant case there is an additional rejection (see the 112 rejection above and the 2nd double patenting rejection above).
Although applicants refer to case law and argue that one would have to make many independent selections from substituents, with respect to the location of the U(X), claim 11 of US 11,065,304 specifically limits such group to either position aa17 or position aa24. Further, claim 20 of US 11,065,304 provides specifics about the other positions. The rejection is not based on claim 1 of US 11,065,304 alone. With respect to the case law, applicants refer to a citation about a genus. As discussed above, the rejection is not based solely on a genus claim. Claims 11 and 20 of US 11,065,304 provide specific details and a pattern of preference thus distinguishing from the facts in the case law cited by the applicant.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue about whether or not reference claims ‘read on’ pending claims, the rejection based on 16/958,597 uses an anticipatory type analysis (see MPEP 804 II B 1). The rejection based on US 11,065,304 uses an obviousness type analysis for the claims (see MPEP 804 II B 2). Although US 11,065,304 does not recite a species where the x group is attached at position 17, US 11,065,304  shows additional formulas where the x group is attached at position 17 (claims 1 and 11) and teach that aa24 can be Gln (claim 12). Thus the rationale is not merely domination, the rationale is based on the pattern of preference provided in the dependent claims. MPEP 2141.03 recognizes that a person of ordinary skill in the art is not an automaton and that a person of ordinary skill can fit teachings together and Office personnel may take into account inferences and creative steps. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658